Investment Advisory Agreement Calvert Investment Management, Inc. The Calvert Fund Addendum to Schedule A As compensation pursuant to Section 4 of the Investment Advisory Agreement between Calvert Investment Management, Inc. (the "Advisor") and The Calvert Fund dated March 1, 1999, as amended, with respect to Calvert Strategic Income Fund (the “Fund”), the Advisor is entitled to receive from the Fund an annual advisory fee (the "Fee") as shown below. The Fee shall be computed daily and payable monthly, based on the average daily net assets of the Fund. Calvert Strategic Income Fund: 0.40% THE CALVERT FUND BY: William M. Tartikoff Vice President and Secretary Calvert INVESTMENT MANAGEMENT, INC. BY: Ronald M. Wolfsheimer Chief Financial and Administrative
